Citation Nr: 0408363	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-18 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
including pruritus ani.


REPRESENTATION

Appellant represented by:	William D. Teveri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been received to reopen the claim for 
service connection for a right knee disorder and denied 
service connection for a skin disorder.

In the August 1999 rating decision, the RO determined that 
the veteran's claim for service connection for a skin 
disorder had not been previously denied and considered it as 
a claim for service connection for a skin disorder, as being 
due to exposure to herbicides, and thus adjudicated it as a 
new claim.  At the November 2002 hearing before the 
undersigned Veterans Law Judge, the veteran stated he was not 
attributing his skin disorder to exposure to herbicides; 
rather, he believed he had developed the skin disorder during 
service.  See hearing transcript, page 2.  Service connection 
for a skin disorder was the same claim the veteran had filed 
back in 1968, and thus the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board must 
also consider the issue of finality as to the petition to 
reopen the claim for service connection for a right knee 
disorder.  Id.

In a February 2003 decision, the Board determined that a 
January 1969 rating decision, which denied service connection 
for a right knee disorder and pruritus ani, had become final 
because the veteran had not submitted a timely substantive 
appeal following the issuance of a March 1969 statement of 
the case (SOC).  The Board then determined that the veteran 
had not submitted new and material evidence to reopen the 
claims for service connection for a right knee disorder and a 
skin disorder, including pruritus ani.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  

In February 2004, the Secretary of VA and the veteran 
(parties) filed a joint motion to vacate the February 2003 
Board decision and remand the claims, asserting that the 
Board had failed to address whether a statement submitted by 
the veteran in June 1969 could constitute a timely-filed 
substantive appeal as to the January 1969 rating decision.  
Thus, the parties determined that the Board did not provide 
an adequate statement of its reasons or bases in determining 
that the veteran had not submitted a timely substantive 
appeal in compliance with 38 U.S.C.A. § 7104(d)(1) (a Board 
decision shall include a written statement of its findings 
and conclusions, and the reasons or bases for those findings 
and conclusions).  The Court granted the joint motion that 
same month.

The case has been returned to the Board for further appellate 
review.  As previously done in the February 2003 decision, 
the Board is required to consider the issue of finality prior 
to any consideration on the merits, which will be addressed 
below.  See Barnett, 83 F.3d at 1383.  

In the February 2003 decision, the Board noted that the 
veteran had withdrawn the issue of service connection for 
post-traumatic stress disorder.  Because that decision was 
subsequently vacated by the Court's February 2004 Order, the 
Board will reiterate that the claim for service connection 
for post-traumatic stress disorder had been withdrawn by the 
veteran in writing in May 2000, and he restated such intent 
at the August 2002 Board hearing.  Thus, that issue is not 
currently before the Board.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  In January 1969, the RO denied claims for service 
connection for a right knee disorder and pruritus ani.  The 
veteran submitted a notice of disagreement in February 1969, 
and a statement of the case was issued in March 1969.

2.  On June 2, 1969, the veteran submitted a statement, which 
continued to express disagreement with the denial of service 
connection for a right knee disorder and a skin disorder, 
which was submitted within one year of the January 1969 
rating decision.


CONCLUSION OF LAW

A substantive appeal, as to the issues of service connection 
for a right knee disorder and pruritus ani, was timely filed 
as to the January 1969 rating decision, and that decision did 
not become final.  38 U.S.C. § 4005 (1969); 38 C.F.R. 
§ 19.118(b) (1969).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran filed a 
timely substantive appeal as to the issues of service 
connection for a right knee disorder and service connection 
for pruritus ani and whether the January 1969 rating decision 
became final so as to require the need to present new and 
material evidence to reopen a new claim.  A review of the 
procedural history follows.

In September 1968, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, where he 
claimed he was seeking compensation for a knee injury to the 
right knee, which had occurred in March 1967.

In November 1968, a VA treatment record was associated with 
the claims file, which showed treatment for pruritus ani on 
November 22, 1968, in which the veteran reported he had 
developed skin lesions while in Vietnam.  He was diagnosed 
with chronic pruritus ani.

The veteran underwent a VA examination in November 1968 for 
his knee disorder, and he was diagnosed with "Relaxation, 
posterior cruciate ligament and medial collateral ligament, 
right knee, with minimal infrapatellar swelling apparently 
due to accident, EPTI [existed prior to induction], with 
cause and time of origin not definitely determined."  

In a January 1969 rating decision, the RO denied service 
connection for a right knee disorder and pruritus ani.  As to 
the claim for service connection for a right knee disorder, 
the RO determined that the veteran had sustained a right knee 
injury prior to his entrance into service, which was not 
aggravated during service.  As to the claim for service 
connection for pruritus ani, the RO determined that such was 
not shown during service.  He was notified of the 
determinations in a January 23, 1969, letter.  

On February 27, 1969, the veteran submitted a notice of 
disagreement, and an SOC was issued on March 27, 1969.  In 
the notification letter, the RO informed the veteran that he 
needed to submit a substantive appeal following the issuance 
of the SOC and that if it did not hear from him in 60 days 
that it would assume he did not intend to complete his appeal 
and would close the record.  The RO noted that the 
substantive appeal should be set out on the attached VA Form 
1-9.  

On June 27, 1969, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated he disagreed 
with the decision that had denied service connection for a 
right knee disorder and a skin rash.  

The record reflects that on the veteran's February 1969 
notice of disagreement, there was a stamp, which stated 
"Notice of disagreement cancelled failure to reply to 
statement of case by June 10 1969."

The applicable regulations in 1969 provided the following:

A substantive appeal shall be filed 
within 60 days from the date of mailing 
of the statement of the case, or within 
the remainder of the 1-year period from 
the date of mailing of notification of 
the review or determination being 
appealed, whichever is greater.  
(38 U.S.C. § 4005(d)(3)).

38 C.F.R. § 19.118(b)(1) (1969) (emphasis added).  

As to the content of a substantive appeal, the applicable 
regulation stated the following, in part:

The [substantive] appeal should set out 
specific allegations of error of fact or 
law.  Such allegations should be 
construed in a liberal manner in 
determining their adequacy, with 
consideration of the technicalities 
involved.  To the extent feasible, 
allegations should be related to specific 
items in the statement of the case.

38 C.F.R. § 19.116 (1969)

The Board has carefully reviewed the evidence of record and 
finds that the June 1969 statement that the veteran submitted 
constituted a timely-filed substantive appeal.  First, in his 
statement, the veteran continued to express disagreement with 
the denial of service connection for a right knee disorder 
and a skin rash, which would fulfill the requirements of the 
content of a substantive appeal, as he addressed the specific 
items that were included in the March 1969 SOC.  See 
38 C.F.R. § 19.116.  Second, while the June 1969 statement 
was not submitted within 60 days of the issuance of the SOC, 
it was submitted within the remainder of the one-year period 
from the issuance of the January 1969 rating decision.  Thus, 
the veteran also met the time restriction for submitting a 
substantive appeal.  See 38 C.F.R. § 19.118(b)(1).  For these 
reasons, the Board finds that the June 1969 substantive 
appeal was timely perfected.

The Board is aware that the RO has not considered the issue of 
whether the June 1969 statement was a timely-filed substantive 
appeal; however, the veteran is not prejudiced by the Board's 
consideration of the issue, as the Board's finding that he has 
submitted a timely substantive appeal as to the January 1969 
rating decision is clearly in the veteran's favor.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The appeal as to the issues of service connection for a right 
knee disorder and a skin disorder, including pruritus ani, 
was timely filed; the January 1969 rating decision is not 
final.  


REMAND

Based on the above finding, the issues before the Board are 
(1) entitlement to service connection for a right knee 
disorder and (2) entitlement to service connection for a skin 
disorder, including pruritus ani.

In the veteran's brief to the Court, he pointed out that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a) (West 2002) (emphasis added); see also 
38 C.F.R. § 3.159(b) (2003).  He asserted that VA had not met 
the requirements set forth in its amended duty-to-notify 
statute and regulation.  The Board agrees.  In a November 
2002 letter, the veteran was provided with the evidence 
necessary to reopen the claims for service connection for a 
right knee disorder and a skin disorder and was not provided 
with the evidence necessary to substantiate claims for 
service connection for a right knee disorder and a skin 
disorder.  In that letter, the veteran was informed of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with these claims; however, this 
notification must be in the same notice that provides the 
veteran with the evidence necessary to substantiate the 
claims for service connection.  Id. (see italics above); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, these claims must be remanded for compliance with the 
statute and the regulation.

Further, at the August 2002 hearing before the undersigned 
Veterans Law Judge, the veteran stated he had undergone 
several right knee surgeries, to include knee replacements.  
He testified that he had surgery on his right knee in 1970 
and had additional operations in either 1995 or 1996.  See 
hearing transcript, pages 4-6.  As to the operation in 1970, 
the veteran stated that it was done at Mount San Antonio 
Hospital in Upland, California.  Id. at page 9.  He also 
stated he had been given a knee brace from the VA in Provo, 
Utah.  Id.  The veteran testified he had received treatment 
for his skin disorder in Pomona, California.  Id. at page 10.

The Board notes that in the November 2002 letter, the Board 
provided the veteran with an opportunity to inform VA about 
any additional information or evidence that he wanted VA to 
obtain on his behalf in relation to his claims.  The Board 
also provided him with the opportunity to submit any relevant 
evidence that he had in his possession.  The veteran did not 
respond, and he is informed that there are no medical records 
beyond those dated in 1968 and 1969 showing current right 
knee and skin disorders.  The veteran is free to submit any 
additional medical evidence; however, if he would like VA's 
assistance, he must provide the name of the person, agency, 
or company who has relevant records, the full address of the 
person, agency, or company, the approximate time frame 
covered by the records, and the condition for which he was 
treated.  If his treatment was at a VA facility, he need only 
provide which facility and the approximate date or dates of 
treatment.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for service connection for a right knee 
disorder and a skin disorder, including 
pruritus ani, and informing him of which 
information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims for service connection.

2.  If the RO determines that an 
examination or opinion is necessary to 
make a decision on the claim or claims 
for service connection, it should 
schedule an examination or examinations.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

3.  The RO should then adjudicate the 
claims for service connection for a right 
knee disorder and service connection for 
a skin disorder, including pruritus ani.  

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



